                            IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  ABERDEEN DIVISION

SHERI L. KANIEWSKI,
   Plaintiff,

vs.                                                   CIVIL ACTION NO. 1:19-cv-00132-JMV

NANCY BERRYHILL,
Commissioner of Social Security,
   Defendant.



                        ORDER ON PETITION FOR ATTORNEY FEES

          Before the Court are Plaintiff’s motion [19] for attorney fees pursuant to the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), and Defendant’s response [20]. Having

duly considered the motion, the Court finds it should be granted.

          In these proceedings Plaintiff sought judicial review of the Social Security

Commissioner’s final decision denying a claim for benefits. By Final Judgment [18] dated

December 30, 2019, this Court remanded this case to the Commissioner for further proceedings.

Plaintiff now seeks attorney fees in the amount of $4,419.57 for attorney work before this Court

and $24.00 in costs on the grounds that Plaintiff was the prevailing party and the

Commissioner’s position was not “substantially justified.” The Commissioner does not oppose

the requested award but insists the Court direct that the EAJA award be made to Plaintiff, not

Plaintiff’s counsel.

          The Court, having thoroughly considered the motion, response, and the applicable law,

finds the requested award is reasonable; and no special circumstance would make the award

unjust.

          THEREFORE, IT IS ORDERED:
       That the Commissioner shall promptly pay to Plaintiff $4,419.57 in attorney fees for the

benefit of her counsel. The Commissioner shall also reimburse Plaintiff’s counsel for costs in

the amount of $24.00.

       This 3rd day of March, 2020.

                                                                 /s/ Jane M. Virden
                                                                 U. S. MAGISTRATE JUDGE




                                              2
